Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-20-2006

Murawski v. Baldwin
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1279




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Murawski v. Baldwin" (2006). 2006 Decisions. Paper 59.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/59


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                       No. 06-1279
                                    ________________

                                MARK M. MURAWSKI,
                                              Appellant

                                             v.

                                 HONORABLE JUDGE
                                CYNTHIA A. BALDWIN
                                  ________________

                     On Appeal From the United States District Court
                        For the Western District of Pennsylvania
                               (D.C. Civ. No. 05-cv-01255)
                     District Judge: Honorable Donetta W. Ambrose
                                   ________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   October 27, 2006

                Before: RENDELL, AMBRO and ROTH, Circuit Judges

                               (Filed: December 20, 2006)


                                    ________________

                                        OPINION
                                    ________________

PER CURIAM

       Appellant Mark M. Murawski, proceeding pro se, appeals from the judgment of

the District Court dismissing his complaint for lack of subject matter jurisdiction. For the
reasons that follow, we will affirm.

       In September of 2005, Appellant filed a complaint in the United States District

Court for the Western District of Pennsylvania against the Honorable Cynthia A. Baldwin

of the Court of Common Pleas of Allegheny County. According to Appellant, while

presiding over a civil action regarding a dispute over an easement for the use of

Appellant’s property, Judge Baldwin inserted the word “perpetual” into the terms of the

easement in violation of the settlement actually agreed to by the parties involved.

Appellant alleges that his constitutional rights were violated by this action, and seeks

relief from the consent order of October 24, 2001, and an unspecified amount of monetary

damages from Appellee for loss of property and reputation.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We review

the District Court’s grant of a motion to dismiss de novo. See Alston v. Parker, 363 F.3d
229, 232-33 (3d Cir. 2004).

       The District Court held that, pursuant to the Rooker-Feldman doctrine, it lacked

appellate authority over the decision of the state court that Appellant sought relief from.

See 28 U.S.C. § 1257 (only United States Supreme Court has jurisdiction to review

decisions of state courts); Rooker v. Fidelity Trust, 263 U.S. 413, 416 (1923); District of

Columbia Court of Appeals v. Feldman, 460 U.S. 462, 483 n.16 (1983). Because

Appellant was essentially asking the District Court to invalidate the state court’s consent

order, the Court held that his complaint was barred by Rooker-Feldman. See id.; see also

E.B. v. Verniero, 119 F.3d 1077, 1091 (3d Cir. 1997) (holding that “to grant [Appellant]

                                              2
relief would require an inferior federal court to determine that the [state] court’s judgment

was erroneous and would foreclose implementation of that judgment”). To the extent that

the District Court held that Appellant’s request for relief from the consent order was

barred by Rooker-Feldman, we agree.

       In his complaint, Appellant also sought unspecified monetary damages from Judge

Baldwin. The District Court did not reach this claim, holding instead that it lacked

subject matter jurisdiction over the entire complaint. Nonetheless, it is beyond dispute

that judges are immune from liability for damages for acts committed within their judicial

jurisdiction. See Pierson v. Ray, 386 U.S. 547, 554 (1967). As entry of the consent order

was plainly within Judge Baldwin’s jurisdiction, Appellant’s claim for damages could not

survive a motion to dismiss.

       Accordingly, we will affirm the judgment of the District Court.1




  1
       Appellant’s Motion for Remedy and for Relief of Legislation is denied.

                                             3